Citation Nr: 0924358	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-38 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ear perforation, to include right ear hearing loss.

2.  Entitlement to service connection for a jaw disorder, to 
include temporomandibular joint disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to 
October 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking service connection for residuals of a 
right ear perforation, to include right ear hearing loss, and 
service connection for a jaw disorder, to include 
temporomandibular joint disorder.  With regard to his claim 
for entitlement to service connection for a right ear 
disorder, he contends that he was admitted to the hospital 
during service after he developed a right ear infection.  He 
alleges that his right eardrum "popped" at the hospital and 
that he has had right ear hearing loss since then.  With 
regard to his claim for entitlement to service connection for 
a jaw disorder, the Veteran contends that while having an 
abscess tooth pulled during service, his jaw dislocated.  He 
states that he has had jaw pain and that his jaw has popped 
out of place since that time.

The Veteran's service treatment records are not obtainable, 
and it is presumed that they were destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  Based upon 
its review of the Veteran's claims file, the Board finds that 
there is a further duty to assist the Veteran with his claims 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

I.  Right Ear Disorder

In May 2005, the Veteran underwent a VA audiological 
examination.  After reviewing the Veteran's claims file, 
interviewing the Veteran, and performing an audiological 
examination, the VA examiner concluded that the evidence of 
record "support[ed] the veteran's claim of a right ear 
infection with myringotomy during the military service" and 
that "[a]udiometric results today showed a mixed hearing 
loss for the right ear and immittance results suggest 
bilateral hypercompliant middle ear systems which are 
consistent with either bilateral perforated tympanic 
membranes or ossicular discontinuity."  However, in August 
2005, the same examiner who performed the May 2005 VA 
examination provided an opinion letter that concluded, based 
on a review of the same claims file, audiological 
examination, and interview of the Veteran, "[a] nexus could 
not be established between the said ear condition in the 
military service and the present ear condition and hearing 
loss" and that "[i]t is pure speculation to suggest that 
the present ear condition or hearing loss is related to the 
military service without a close review of the service 
medical records or records that the veteran could provide 
regarding treatment for this ear condition."

The May 2005 VA opinion and the August 2005 VA opinion, which 
were provided by the same VA examiner, are inconsistent with 
one another, even though they were based on the same 
evidence.  The May 2005 opinion seems to suggest that the 
Veteran's right ear disorder is related to service, and the 
August 2005 opinion indicates that it would be speculation to 
say that the Veteran's right ear disorder is related to 
service.  Thus, the Board finds that a new VA opinion is 
warranted.  

II.  Jaw Disorder

With regard to the Veteran's claim for entitlement to service 
connection for a jaw disorder, it does not appear that all of 
the Veteran's relevant postservice treatment records have 
been obtained.  In a January 2005 VA treatment record, the 
Veteran reported that he sought treatment for his jaw 
disorder from a local dentist.  However, there is no 
indication in the Veteran's claims file that the RO has 
requested these records.  Accordingly, the RO should request 
all of the Veteran's treatment records pertaining to his jaw 
disorder from his local dentist. 

In addition, although the Veteran underwent a VA examination 
with regard to his jaw disorder in May 2005, the examination 
report did not provide an opinion as to whether the Veteran's 
jaw disorder, diagnosed as temporomandibular joint disorder, 
is related to service.  Thus, the Board finds that the May 
2005 VA examination is inadequate upon which to base an 
appellate decision, and a new VA examination must be provided 
which addresses the issue of whether the Veteran's current 
jaw disorder, diagnosed as temporomandibular joint disorder, 
is related to his active duty service.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one); see also Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when 
the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran must be afforded the 
appropriate VA examination to determine the 
etiology of any right ear disorder or right 
ear hearing loss found.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies, to include an 
audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results of 
the word recognition test, in percentages, 
using the Maryland CNC test.  After 
examining the Veteran and review of the 
entire evidence of record, the examiner 
must render an opinion as to whether any 
current right ear disorder, to include 
hearing loss, is related to the Veteran's 
period of military service, or to any 
incident therein.  A complete rationale for 
all opinions must be provided.  The report 
prepared must be typed. 

3.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for a jaw disorder since 
service discharge, to include his local 
dentist.  The RO must then obtain copies 
of the related medical records that are 
not already in the claims file, to include 
any available treatment records from the 
Veteran's local dentist.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

4.  Thereafter, the Veteran must be 
afforded the appropriate VA examination to 
determine the existence and etiology of 
any jaw disorder found, to include 
temporomandibular joint disorder.  The 
claims file and a copy of this remand must 
be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Following an 
examination of the Veteran and a review of 
the evidence of record, the examiner must 
state whether any diagnosed jaw disorder 
is related to the Veteran's active duty 
service.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

5.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
aforementioned examinations, documentation 
must be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  After the development requested has 
been completed, the RO must review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this Remand.  If the reports 
are deficient in any manner, the RO must 
implement corrective procedures.

7.  The RO must then readjudicate the 
Veteran's claims for service connection 
for a right ear disorder and a jaw 
disorder.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

